IN THE SUPREME COURT OF THE STATE OF NEVADA


                GERRY HAYS, AN INDIVIDUAL; GEFF                        No. 70013
                HAYS, AN INDIVIDUAL; AND GAH
                CAPITAL, LLC, AN INDIANA LIMITED
                LIABILITY COMPANY,
                Petitioners,
                vs.
                THE THIRD JUDICIAL DISTRICT
                                                                            FILED
                COURT OF THE STATE OF NEVADA,                                APR 1 5 2016
                IN AND FOR THE COUNTY OF LYON;
                                                                           TRACE K. MNOEMAN
                AND THE HONORABLE JOHN                                  CLERK OF SUPREME COURT

                SCHLEGELMILCH, DISTRICT JUDGE,                         By   417
                                                                              .9..1R-4   2111..-

                Respondents,
                and
                B-H PARTNERSHIP, LLC, A NEW
                MEXICO PARTNERSHIP,
                Real Party in Interest.

                      ORDER DENYING PETITION FOR WRIT OF PROHIBITION
                            This original petition for a writ of prohibition challenges a
                district court order denying in part a motion to dismiss for lack of personal
                jurisdiction in a corporations matter. Having reviewed the petition and
                the appendix, we conclude that the district court did not err in declining to
                dismiss petitioners from the underlying action for lack of personal
                jurisdiction. See Consipio Holding, BV v. Carl berg, 128 Nev. 454, 457, 282
P.3d 751, 754 (2012); Trump v. Eighth Judicial Dist. Court, 109 Nev. 687,
                692-93, 857 P.2d 740, 743-44(1993). Accordingly, we
                            ORDER the petition DENIED.




                                        Douglas


SUPREME COURT                              , J.
     OF
     NEVADA


(0) 1947A   e
                  cc: Hon. John Schlegelmilch, District Judge
                       Snell & Wilmer, LLP/Reno
                       Ice Miller LLP
                       McDonald Carano Wilson LLP/Reno
                       Third District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    2
(0) 1947A 40149